cc: Hon. Mark R. Denton, District Judge
                          Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                          Pisanelli Bice, PLLC
                          Kirkland & Ellis LLP/Washington DC
                          Kirkland & Ellis LLP/New York
                          Lionel Sawyer & Collins/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                       2
(0) 1947A (rtel(r.